Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 1 of 14 PageID #:
                                  3220




                   EXHIBIT 1
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 2 of 14 PageID #:
                                  3221



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  VIRTUAL CHART SOLUTIONS I, INC.,                       §
                                                         §
         Plaintiff,                                      § Civil Action No. 4:17-cv-00546-ALM
                                                         §
  v.                                                     §
                                                         §
  BRIAN LEE MEREDITH et al.,                             §
                                                         §
         Defendants.                                     §


                      DECLARATION OF JAMES M. STANTON
        I, James M. Stanton, do hereby declare as follows:

        1.      I am over the age of twenty-one (21) years and am fully competent to testify herein.
 I have knowledge of and am familiar with the facts set forth herein, all the facts and statements
 contained in this Declaration are based on my personal knowledge.

        2.       I am the founding attorney for Stanton LLP, counsel for Defendant MRI Centers of
 Texas, LLC (“MCT”) in connection with the above-styled and numbered cause. Attorneys from
 Stanton LLP have worked on this matter, and their names are referenced in the billing statements
 attached to this Declaration and incorporated herein. Paralegals from Stanton LLP have also
 worked on this matter and, when their time entries appear on the statements, the work described
 required legal judgment that exceeded administrative assistance.

          3.      I graduated from Baylor University School of Law in 2002 and received my license
 from the State Bar of Texas the same year. After graduating law school, I began practicing as a
 civil trial attorney. From March 2009 to December 2010, I served as judge of the 134th Judicial
 District Court. Since then, I have continually practiced as a litigation and trial attorney and I am
 board certified in civil trial law by the Texas Board of Legal Specialization. I have attached my
 resume hereto as Exhibit 1A. I have also attached the resumes of the other attorneys whose time
 entries appear in the billing statements sought for reimbursement by MCT. See Exs. 1B (J.
 Richards, 1C (B. Fuqua).

          4.      I am experienced in and familiar with the work required in cases similar to the one
 at bar and with the fees charged by attorneys handling cases such as this one at or about the times
 relevant to this lawsuit. I have personal knowledge of the legal work performed on MCT’s behalf
 in relation to this matter. In consideration of the foregoing, I am qualified to testify and have an
 opinion about the usual and customary, reasonable, and necessary fees for work of the nature
 performed in this case.




 DECLARATION OF JAMES M. STANTON                                                          PAGE 1 OF 4
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 3 of 14 PageID #:
                                  3222



        5.       The hourly rates charged by Stanton LLP conform to the prevailing hourly rates in
 the community for similar work in my opinion. Based on my experience in this industry and
 having practiced for over 16 years in North Texas, I believe the rates charged by Ms. Richards and
 Mr. Fuqua, to whom I delegated most of the work in this case, are under market given their skill
 and level of experience. Where possible, legal work was performed by Mr. Brakebill, who recently
 graduated from law school and is awaiting results from the July 2019 Texas Bar Examination.
 When time entries appear on the attached billing statements for Ms. Ravandi, a paralegal, the work
 described legal judgment that exceeded administrative assistance.

         6.     The hours expended by Stanton LLP defending MCT against Plaintiff’s copyright
 infringement claim were reasonable. As stated above, I delegated most of the work in this case to
 Ms. Richards and Mr. Fuqua due to their lower hourly rates. In total, Stanton LLP spent 491.5
 hours attributable to defending the copyright claim from January 2018 to July 31, 2019, or
 approximately 30 hours per month.

         7.      Attached as Exhibit 2 are the redacted billing statements that Stanton LLP prepared
 for MCT. Time entries for fees and expenses not properly recoverable have been redacted. Stanton
 LLP represented MCT against Plaintiff’s copyright and non-copyright claims. These fees were
 not segregated for the time entries indicated for the recoverable copyright fees and the non-
 recoverable non-copyright fees where they were sufficiently intertwined such that the same work
 would have been performed for which fees are requested even if Plaintiff had not brought the
 unrecoverable claims. For example, review, analysis, and production of MCT’s source code was
 inextricably intertwined with both Plaintiff’s copyright and trade secret misappropriation claims
 and the same work would have been performed if only the copyright claim had been asserted.
 Where entries are partially redacted, I have redacted attorney-client communication and/or
 attorney work product.

         8.      The total amount of attorneys’ fees incurred in defending copyright claims against
 Plaintiff as of July 31, 2019, is $243,519.69. These fees are based on the number of hours these
 attorneys, other professionals, and paralegals (collectively “timekeepers”) have spent—working
 on MCT’s defense of Plaintiff’s copyright claim multiplied by their applicable hourly rates. It is
 customary in this community to bill law clerks and paralegals separately on an hourly rate and not
 as part of overhead. The amount of time expended and the amount of attorneys’ fees charged by
 Stanton LLP were reasonable, necessary, and proportionate to defend against Plaintiff’s copyright
 claims. I am familiar with the calculation of the lodestar fee pursuant to Hensley v. Eckerhart, 461
 U.S. 424, 433 (1983), and application of the twelve factors cited in Johnson v. Georgia Highway
 Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). Particularly given the degree of success
 obtained, the attorneys’ fees reflected in the attached billing statements are reasonable and do not
 require adjustment pursuant to the Johnson factors. In addition, Plaintiff’s own actions in causing
 this case to be needlessly prolonged to the pre-trial conference stage while also filing several
 objections and “emergency” motions that lacked factual or legal support caused MCT to incur
 additional fees.




 DECLARATION OF JAMES M. STANTON                                                          PAGE 2 OF 4
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 4 of 14 PageID #:
                                  3223




        9.      Attributable to the copyright infringement portion of this case, the reasonable
 hourly rates charged and hours expended by timekeeper are as follows:

  Timekeeper Name           Title             Hourly Rate Hours                 Fees
  James M. Stanton          Partner           $975        13.6                  $13,260.00
  Jennifer S. Richards      Partner           $595        62.0                  $36,889.50
  Brandon A. Fuqua          Associate         $495        338.1                 $167,359.50
  Austin Brakebill          Law Clerk         $160        18.3                  $2,928.00
  Shirin Ravandi            Paralegal         $160        59.5                  $9,520.00
                                                    TOTAL                       $229,957.00

         10.     Additionally, MCT incurred following recoverable costs of $13,562.69 pursuant to
 17 U.S.C. § 505 and 28 U.S.C. § 1920: a deposition transcript, U.S. Copyright Office records,
 forensic imaging, and identifying and producing source code. MCT deposed Plaintiff’s Vice
 President to show motivation in filing and pursuing this case, the purported valuation of Plaintiff’s
 copyright and its business, and to rebut any testimony at trial. While the deposition was transcribed
 by means of both stenographer and videographer, MCT seeks reimbursement of the written
 transcript costs. The deposition transcript was necessary in this litigation in my opinion. The
 copyright records were the most cost effective and, to my knowledge, only means of obtaining
 copies of Plaintiff’s correspondence with the U.S. Copyright Office in applying for its copyright
 that further demonstrated Plaintiff’s motivation in obtaining the copyright (for purposes of filing
 this lawsuit) and Plaintiff’s lack of clarity surrounding what it was actually copyrighting.
 Obtaining the copyright records were necessary in my opinion as part of MCT’s defense. Forensic
 imaging of MCT’s servers was also necessary in my opinion because Plaintiff claimed that MCT
 possessed and was using Plaintiff’s copyrighted source code, but Plaintiff failed to define how and
 in what capacity MCT was using it. To comply with the Federal Rules of Civil Procedure,
 ascertain the scope and degree, if any, of MCT’s alleged unauthorized copying and to preserve the
 electronically stored information in its original state, forensic imaging was the best and most
 effective means of obtaining the information necessary in this litigation. Moreover, I understand
 that MCT had a continued need for the use and custody of its servers, necessitating the forensic
 imaging of its servers so that its business was not further disrupted by this lawsuit.

         11.     In arriving at my opinions, I have considered a number of factors, including,
 without limitation, the relative success of the parties, time and labor required, actions of opposing
 counsel, the amount of money at issue, the difficulty of the issues presented, the complexity of the
 facts, preclusion from other employment, time constraints, and customary fees in similar matters.

         12.    In my opinion, the number of hours and the rates charged by the timekeepers are
 both reasonable and necessary for the work performed and were the direct result of defending
 MCT against Plaintiff’s copyright infringement claim. As charges were incurred, I reviewed the
 billing statements for Stanton LLP’s work on this case and deleted any charges I deemed to be
 unproductive or redundant.

        13.    Accordingly, reasonable and necessary attorneys’ fees incurred in this matter as of
 July 31, 2019, is $229,957.00 in fees and $13,562.69 in taxable costs as of the date of this


 DECLARATION OF JAMES M. STANTON                                                           PAGE 3 OF 4
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 5 of 14 PageID #:
                                  3224



 declaration, and it would be appropriate to award these fees and expenses to MCT as well as fees,
 expenses, and compensation provided in statute is 17 U.S.C. 505, as well as any fees after July 31,
 2019, to which Defendants are entitled.


        I declare under penalty of perjury that the foregoing is true and correct.

         Executed on August 30, 2019
                                                              ___________________________
                                                              James M. Stanton




 DECLARATION OF JAMES M. STANTON                                                         PAGE 4 OF 4
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 6 of 14 PageID #:
                                  3225




                   EXHIBIT 1A
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 7 of 14 PageID #:
                                  3226
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 8 of 14 PageID #:
                                  3227
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 9 of 14 PageID #:
                                  3228
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 10 of 14 PageID #:
                                   3229




                   EXHIBIT 1B
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 11 of 14 PageID #:
                                   3230
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 12 of 14 PageID #:
                                   3231
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 13 of 14 PageID #:
                                   3232




                   EXHIBIT 1C
Case 4:17-cv-00546-ALM-CMC Document 208-1 Filed 08/30/19 Page 14 of 14 PageID #:
                                   3233
